Fletcher, J.,
delivered the opinion of the court.
The second count of the declaration is drawn under section 1985 of the Code of 1906, and states a perfectly good cause of action. - It states, in effect, that plaintiff’s intestate was an employe of the defendant railroad company, and was killed by reason-of the train being derailed. It was not necessary to state more than this in order to put the company upon the defensive. The demurrer being a general one, it was manifest error to sustain it in the face of the second count.
We do not deem it necessary to pass upon the question presented by the first count, since it is obvious that the demurrer was improperly sustained.

Reversed and remanded.